Citation Nr: 0828804	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-10 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a status post right 
lower lobe lobectomy for a benign carcinoid tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served in the United States Coast Guard Reserve 
and had active duty service from May 2001 to September 2001 
and from April 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on May 22, 2008, in Boston, Massachusetts, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's status post right lower lobe lobectomy for 
a benign carcinoid tumor has not been shown to be causally or 
etiologically related to his active duty service from May 
2001 to September 2001.

3.  There is no record of a physical examination at the time 
the veteran was activated in April 2003, and the presumption 
of soundness has not been rebutted.  

4.  The veteran has been shown to currently have a status 
post right lower lobe lobectomy for a benign carcinoid tumor 
that is causally or etiologically related to his period of 
active duty service from April 2003 to June 2003.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a status 
post right lower lobe lobectomy for a benign carcinoid tumor 
was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 
1101, 1110, 1111, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In the decision below, the Board has granted the veteran's 
claim for service connection for a status post right lower 
lobe lobectomy for a benign carcinoid tumor, and therefore, 
the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted. See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.
	

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) 
(2007).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a), (d).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation. See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training. Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a status post 
right lower lobe lobectomy for a benign carcinoid tumor.  At 
the outset, the Board notes that the veteran's service 
medical records do not document, nor does the veteran 
contend, that he had any complaints, treatment, or diagnosis 
of a lung disorder during his first period of active duty 
service from May 2001 to September 2001.  In fact, the 
medical evidence shows that he first sought treatment in May 
2002 after being exposed to diesel fumes from a fuel fire 
while working as a civilian.  In this regard, private medical 
records dated in May 2002 indicate that he had a history of 
shortness of breath and chest pain.  However, a chest x-ray 
revealed clear lungs and a normal heart.  He was seen six 
days later at which time it was noted that he had had 
exposure to diesel fuel and since had hemoptysis.  
Nevertheless, he had a normal examination.  Private medical 
records dated in August 2002 also found that his heart was 
not enlarged and that his lungs were clear.  However, the 
veteran was later seen at a private emergency department in 
March 2003 during which it was noted that he had extensive 
exposure to diesel fumes in May 2002 that either precipitated 
or provoked asthma.  Since that time, he had had an asthma 
syndrome with pulmonary function test abnormalities for which 
he was treated intermittently with an Albuterol inhaler.  The 
treating physician also noted that the veteran had 
intermittent hemoptysis that had been worse lately as well as 
some mild, but definite shortness of breath.  He had also 
developed fever, chills, and cough during the prior week.  A 
physical examination revealed diffuse expiratory rhonci and 
definite decreased breath sounds in the right, middle, and 
lower lobes, and a chest x-ray showed an obvious right lower 
pneumonia with a subpulmonic effusion.  He was diagnosed with 
hemoptysis and pneumonia.  

Nevertheless, the presumption of soundness applies for the 
veteran's period of active duty service from April 2003 to 
June 2003 because there is no record of a physical 
examination at the time the he was activated. See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994) (where there was no 
entrance examination report of record because it was presumed 
to have been lost in a fire, the presumption of soundness 
attached as reflected by the conclusion that it had been 
rebutted by clear and unmistakable evidence of the pre-
service existence of the disability) (1995).  However, as an 
initial matter, the Board finds that the veteran did have a 
preexisting lung disorder prior to his second period of 
active duty service.  In this regard, as previously noted, 
private medical records document the veteran as having had 
ongoing symptomatology prior to his period of service, 
including an emergency room visit one week prior to his 
activation.  In addition, his service medical records show 
that he sought treatment within a week of his activation and 
that he made contemporaneous statements indicating that he 
had a preexisting lung disorder.  In particular, his service 
medical records show he sought treatment six days after 
entering active duty at which time it was noted that he had 
been involved in cleaning a fuel fire one year earlier and 
was treated for chemical burns to his lungs at that time.  
The veteran reported that he had been frequently coughing up 
blood since that time.  The treating physician also observed 
that the veteran was seen in the emergency room for pneumonia 
during the previous week.  He was assessed as having a 
preexisting condition that prevented him from being 
deployable.  It was also noted that he should be deactivated 
and pursue private medical care.  The veteran was 
subsequently seen for bronchitis in May 2003 at which time it 
was again noted that he had a chemical burn to his lungs 12 
months earlier on a civilian job and that he was scheduled 
for a bronchoscopy in two weeks.   The veteran was later seen 
for a follow-up visit in June 2003 and was diagnosed with 
lung disease that existed prior to his activation.  It was 
noted that a bronchoscopy had revealed a polypoid mass.  

In addition, the veteran told the June 2004 VA examiner that 
he had previous exposure to chemical oil fires as a civilian, 
and the examiner opined that it was more likely than not that 
the exposure could have been the cause of  his hemoptysis.  
Based on the foregoing, the Board finds such evidence to 
indicate that the veteran had a lung disorder which clearly 
and unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's left knee disorder 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the veteran's preexisting lung 
disorder was aggravated during service.  To make this 
determination, the Board must consider the veteran's service 
medical records as well as evidence developed after service.  

In this case, the Board cannot conclude that the second part 
of the standard to rebut the presumption of soundness has 
been met.  In this regard, the Board notes that the veteran 
did experience symptomatology related to his lungs in 
service.  Indeed, his service medical records indicate that 
he sought treatment for his lungs within one week of being 
activated.  Moreover, post-service private medical records 
dated from June 2003 to October 2003 indicate that the 
veteran was found to have a benign carcinoid tumor, and VA 
medical records dated in May 2004 indicated that the veteran 
underwent a right lobectomy for the benign carcinoid tumor in 
June 2003.  

The Board does acknowledge the June 2004 VA examiner's 
statement that there was significant evidence that the 
veteran's carcinoid benign tumor was not a military-related 
problem and opined that his military service was not the 
cause.  However, he did not discuss whether the veteran's 
military service may have aggravated the disorder.  As such, 
the Board cannot conclude that there is clear and 
unmistakable evidence that the lung disorder was not 
aggravated by his military service.  Thus, this presumption 
of soundness has not been rebutted by clear and unmistakable 
evidence.  Therefore, the Board's analysis must turn to the 
issue of whether a current lung disorder was incurred during 
the veteran's active service. See Wagner, 370 F.3d at 1094-
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence); 
VAOPGCPREC 3-03.

As previously noted, the veteran's service medical records do 
indicate that he was treated for a lung disorder during his 
second period of active duty service.  In fact, he sought 
treatment throughout the period of service from April 2003 to 
June 2003, and was found to have a polypoid mass at the end 
of his active service in June 2003.    

As discussed above, the June 2004 VA examiner did indicate 
that there was significant evidence that the veteran's 
carcinoid benign tumor was not a military-related problem and 
opined that his military service was not the cause.  However, 
the Board notes that the examiner based his opinion on the 
fact that the disorder may have been due to his previous 
exposure to chemical oil fires as a civilian prior to 
entering active duty.  The issue of whether the veteran had a 
preexisting disorder is a legal question that must be 
resolved by the adjudicator, and the Board has already 
concluded that the presumption of soundness cannot be 
rebutted.   As such, the examiner's opinion is of little 
probative value.  

Moreover, a private physician submitted a letter in June 2005 
stating that the veteran's previous lung surgery was for a 
carcinoid tumor that is not known to have been caused by an 
environment exposure.  Although the private physician did not 
opine as to the what may have instead caused the disorder, 
the Board notes that this statement does indicate that the 
etiology of the veteran's status post right lower lobe 
lobectomy for a benign carcinoid tumor appears to be 
uncertain.  

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the veteran has a status post 
right lower lobe lobectomy for a benign carcinoid tumor that 
is related to his military service.  To the extent that there 
is any reasonable doubt, that doubt will be resolved in the 
veteran's favor.  Accordingly, the Board concludes that 
service connection for a status post right lower lobe 
lobectomy for a benign carcinoid tumor is warranted.





ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a status post right lower 
lobe lobectomy for a benign carcinoid tumor is granted.   




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


